                                     UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
Hearing Information:
                     Debtor:    JU JUAN TIFFANY APPLING
               Case Number:     2:20-BK-13507-PS           Chapter: 13

         Date / Time / Room:    TUESDAY, JANUARY 12, 2021 11:00 AM TELEPHONIC HRGS

        Bankruptcy Judge:       PAUL SALA
          Courtroom Clerk:      MARGARET KELLY
              Reporter / ECR:   N/A                                                                              0.00


Matter:
          MOTION TO CONTINUE THE SECTION 362(A) STAY PURSUANT TO SECTION 362(C)(3) FILED BY THOMAS
          ADAMS MCAVITY OF PHOENIX FRESH START BANKRUPTCY ATTORNEYS ON BEHALF OF JU JUAN
          TIFFANY APPLING .
          R / M #: 8 / 0



Appearances:

      THOMAS ADAMS MCAVITY, ATTORNEY FOR JU JUAN TIFFANY APPLING


Proceedings:                                                                                              1.00

      The Court reviews the declaration of the Debtor.

      Mr. McAvity states that the Debtor has covid-19 and could not appear today. Mr. McAvity argues his
      position in support of the Debtor's motion to continue the automatic stay. Mr. McAvity states that the
      Debtor's income requires a Chapter 13 case.

      COURT: FOR REASONS STATED ON THE RECORD, IT IS ORDERED GRANTING THE
      DEBTOR'S MOTION TO CONTINUE THE AUTOMATIC STAY. MR. MCAVITY SHALL LODGE A
      PROPOSED ORDER.




Page Case
     1 of 1   2:20-bk-13507-PS          Doc 24 Filed 01/12/21 Entered 01/12/21 11:26:0401/12/2021
                                                                                            Desc 11:25:44AM
                                         Main Document Page 1 of 1
